           Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )                                19-cr-10081-IT
                                                 )
               v.                                )
                                                 )
GORDON ERNST, et al.,                            )
                                                 )
                Defendants                       )

                      DEFENDANTS’ OBJECTIONS TO GOVERNMENT’S
                           MOTION FOR A PROTECTIVE ORDER

        In its Motion for a Protective Order, Dkt # 145, the government alleges the following

grounds for a protective order:

        The discovery at issue here is highly sensitive and confidential. In that regard, the
        Government has collected the following broad categories of information throughout its
        investigation:

              - Wiretap and consensual recordings;
              - Financial records obtained from banks and other institutions;
              - Academic records from both high schools and colleges;
              - E-mails and other electronic evidence obtained through search warrants, wiretap
              interceptions, and subpoenas;
              - Surveillance photographs;
              - Legal process, including wiretap orders and search warrant affidavits; and
              - Other records obtained through grand jury subpoenas.

The government declines to earmark which of these categories justify burdening the defense with

a protective order. Rather, it seeks an order sequestering “all discovery materials provided by

the Government to defense counsel in whatever form….” [emphasis in original]. 1




1
  The government filed its motion without regard to its obligation under Local Rule 7.1 to confer prior to
filing. Counsel for the undersigned defendants are amenable to a protective order regarding PII and
protected health information. At least one counsel for a defendant has reached out to the government to
try to reach a compromise protective order, but no compromise has been reached at this time, and any
compromise being discussed has not been shared with remaining counsel. The government should not be
allowed to benefit from its own failure to follow the rules by delaying the required production of
automatic discovery due April 22, 2019.
                                                     1
           Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 2 of 9



       The government’s proposed order is remarkable for its breadth. It seeks to shelter

materials already disclosed within its own pleadings, indeed, even materials involving “court and

legal process.” That the proposed order is tactical, a barely disguised one-way burden on the

defense with no reciprocal obligations on the government, is made obvious where not-a-single-

page of discovery is left unconstrained. In contrast, the government has made unbridled use of

the “sensitive” materials, as evidenced in the government’s Affidavit in Support of the

Complaint in United States v. Abbott, no. 19-MJ-06087-MPK (Dkt # 3.2), with highly specific

allegations about financial transactions, intercepted conversations, and test scores, all chum in

the water for a receptive press but which it now seeks to encapsulate in secrecy.

       A protective order is a constraint on the preparation of a defense. It puts defense counsel

at risk of a contempt finding in its interactions with prospective witnesses; it requires the defense

to seek aid of court, or worse, to divulge its defenses in order to shake free of a constraint which

should never have been imposed. No defense attorney reasonably quarrels with an order which

constrains use of personal identifiers. But it would be plain dereliction for defense counsel not to

contest a burden on use of financial information where the government alleges that the charged

acts were fueled by monies passed between the parties with some passed through a chapter

501(c)(3). Why the need for a protective order for such documents when the government

outlined its intent to use these materials aggressively at trial? Or for that matter, why the need

for a protective order for email and other electronic communications which it freely divulged

throughout its affidavit? Surveillance photos are hardly the stuff of protective orders, and

academic records are what the government contends were bought and sold.




                                                  2
            Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 3 of 9



       A.      The Government Bears the Burden to Demonstrate Good Cause for an Order

       When the government seeks a protective order, it bears the burden of showing that good

cause exists for its issuance, which requires a “particularized, specific showing.” United States v.

Bulger, 283 F.R.D. 46, 52 (D. Mass. 2012). A protective order is not warranted where there is

insubstantial showing of need. United States v. Nelson, 486 F. Supp. 464 (W.D. Mich. 1980)

(“In this case, the government's bald statements fall far short of the requisite showing of need.”).

Indeed, “the norm is to deny a request for restricted discovery.” Id. See also, United States v.

Stone, 2012 U.S. Dist. LEXIS 5785, *7, 2012 WL 137746 (E.D. Mich. 2012) (“The Government

has not met its burden to show disclosure will cause a clearly defined and serious injury ….

Protective orders are the exception, not the rule, and appropriate reasons must be given for their

entry.”)

       The government asserts a protective order is needed here because dissemination of the

automatic discovery materials “beyond the defendants would reveal personal identification,

health, and other sensitive information of witnesses and other third-party individuals.” Motion,

at 2-3. The government argues the following information is confidential: high school and

college entrance exam records, college applications, medical records (including psychological

evaluations) for children, and personal and financial information of the defendants and third

parties, including bank and tax records. Accordingly, the government maintains it has “good

cause” under Fed. R. Crim. P. 16(d)(1) to protect personally identifying information (“PII”),

sensitive financial information such as tax returns, children’s’ college exams and applications,

and medical/psychological evaluation information.

       Addressing each category separately, the defendants respond as follows:




                                                 3
           Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 4 of 9



   •   The government is apparently not redacting PII from its automatic discovery. If the
       information is produced in unredacted form, the defendants agree not to further
       disseminate PII.

   •   Tax records, like criminal histories, are usually only produced to the defendant to whom
       they belong, unless they contain information that falls into discoverable categories, such
       as Giglio information involving cooperators, which may well be the case here. If the
       records are being produced in unredacted form, the defendants agree not to further
       disseminate PII.

   •   College applications, scores, and admissions records of children have been put directly at
       issue by the government, at least for those defendants in this case for whom such
       information may be exculpatory. Certain defendants are not alleged to have been
       involved in the testing part of the case, and information about college applications,
       scores, and admission records may well be exculpatory to coaches who had no
       knowledge that certain students were not the scholars or athletes the children were
       represented to be. As above, if the PII has not been redacted, the defendants agree not to
       further disseminate PII, and not to disseminate the individual children’s information
       beyond talking to witnesses who already have had access to the information.

   •   If medical and psychological records of children were obtained, the government should
       identify for the defendants which children are involved. Some defendants may not need
       or want the information. For other defendants, such as those in the testing part of the
       case, such records may be exculpatory. Since the government did not confer with the
       defendants prior to filing their motion for a protective order, and have not reached out to
       the defendants to discuss any of the issues presented by this motion, the defendants have
       no way of guessing whether the information may be relevant, or know whether the
       information is already known to the particular defendant, which in some cases, it may be.
       As in the above-described categories, the defendants agree not to further disseminate PII
       or protected health information.
More broadly, the government can invoke none of the customary concerns warranting a

protective order, e.g. that materials contained information about on-going fugitive investigations,

see United States v. Fine, 413 F. Supp. 740 (W.D. Wis. 1976), or put an informant at risk. United

States v. Makekau, 429 F.2d 1403 (9th Cir. 1970). The government has disclosed its principal

cooperator, making implausible a claim that dissemination of information might impact further

investigations (extensive publicity does that).




                                                  4
             Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 5 of 9



        2.      The Proposed Protective Order is a Substantial Burden on the Constitutional
                Rights of Defendants

       This order violates the defendants’ constitutional right to due process, right to prepare

and present a defense, and right to the effective assistance of counsel under the Fifth and Sixth

Amendments as follows:

        (1)     The government’s proposed order prevents any defendant from having copies of
                any of the discovery information (including the defendant’s own email, bank
                account records, and tax records);

        (2)     The government’s proposed order prevents any further disclosure of any
                information contained in the discovery to possible witnesses (not just further
                disclosure of PII or sensitive financial or medical information, which is the only
                showing that the government tried to make); and

        (3)     The government’s proposed order prevents an effective joint defense effort by
                requiring a further court order before defendants can discuss or share discovery
                with one another.

       As to the first objection, there is simply no legal or factual basis to bar defense counsel

from sharing copies of discovery with his or her client (including, but not limited to, the client’s

own emails, bank records, and tax returns), and to require the client to read that discovery in a

lawyer’s office. The government chose to bring the case in Massachusetts while many of the

defendants live long distances away, including many in California. Given that distance, this

prohibition hamstrings each lawyer’s ability to effectively learn the facts and prepare a defense

with their client’s informed and effective assistance. Such an overreach by the government is

unconscionable and unconstitutional. Of note, even in cases where the risk of bodily harm and

witness intimidation was real and present, such as in the MS-13 prosecution, defendants were

permitted to possess copies of the discovery.

       As to the second objection, again there is no basis presented in the government’s motion

for limiting ability of the defense to reach out to possible witnesses to learn all the facts and



                                                  5
           Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 6 of 9



prepare a defense. No risk of bodily harm or witness intimidation has been shown by the

government. No risk of flight is described. 2 The government chose when to bring this

indictment forward. It should not now be allowed to use that decision as a basis to either delay

the production of required automatic discovery or to prevent the defendants from effectively

preparing their defense by counsel reaching out to witnesses 3 to learn the entire story and

determine what defenses are available to individual defendants.

        As to the final objection, the government attempts to prevent any defense counsel from

sharing with another defense counsel any information that might assist in the preparation of a

defense through an explicit or implicit joint defenses agreement without further order of the

Court. Absolutely no explanation or justification whatsoever is provided by the government for

this improper and unconstitutional attempt to limit the defendants’ ability to prepare their

defense. The government is not entitled to dictate how the defendants chose to work together to

defend the case, especially where, as here, the only ground for the motion is the government’s

own decision not to redact PII from the materials to be provided in automatic discovery.

                                                  Conclusion

        The broad order sought by the government should be denied. Defendants attach an

appropriate order, narrowed to the concerns relating to personal identifiers as set forth in Local

Rule 5.2 and protected health information under HIPAA.




2
 Nor could the government make such a claim given the amount of press this case has engendered. Any
person who ever interacted with Rick Singer in connection with college admissions (coach, parent, or
colleague) must know by now that they are a possible subject or target of this investigation, whether or
not the government has contacted them.
3
 Counsel for defendant Jorge Salcedo has repeatedly requested the government to provide the list of
witnesses it believes that defendants should not be allowed to contact, as it promised during the
arraignments. To date, the government has not provided the no-contact list.
                                                    6
Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 7 of 9



                                  For Defendant #1
                                  GORDON ERNST



                                  ____/s/ Tracy A. Miner_________
                                  Tracy A. Miner
                                  Seth B. Orkand
                                  Megan A. Siddall
                                  Miner Orkand Siddall LLP
                                  470 Atlantic Avenue, 4th Floor
                                  Boston, MA 02210
                                  tel: (617) 273-8377
                                  fax: (617) 273-8004
                                  tminer@mosllp.com | mosllp.com


                                  For Defendant #4
                                  ALI KHOSROSHAHIN


                                  ____/s/ Jessica Hedges___________
                                  Jessica Diane Hedges
                                  BBO # 645847
                                  Hedges & Tumposky, LLP
                                  50 Congress Street
                                  Boston, MA 02109
                                  617-722-8220
                                  hedges@htlawyers.com


                                  For Defendant #6
                                  MIKAELA SANFORD

                                  ____/s/ Charles McGinty__________
                                  Charles P. McGinty
                                  BBO #333480
                                  Federal Public Defender Office
                                  District of Massachusetts
                                  51 Sleeper Street, 5th Floor
                                  Boston, MA 02210
                                  (617) 223-8061




                              7
Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 8 of 9



                                  For Defendant #8
                                  IGOR DVORSKY


                                  __/s/ Melissa Weinberger_______
                                  Melissa Weinberger
                                  Touchton & Weinberger, LLP
                                  800 Wilshire Blvd, Suite 1050
                                  Los Angeles, CA 90017
                                  (213) 867-6350


                                  Defendant #9
                                  NIKI WILLIAMS


                                  ___/s/ Eric Tennan__________
                                  Eric B. Tennen
                                  Swomley & Tennan, LLP
                                  50 Congress Street, Suite 600
                                  Boston, MA 02109
                                  (617) 227-9443


                                  Defendant #10
                                  WILLIAM FERGUSON

                                   /s/ Shaun G. Clarke
                                  SMYSER KAPLAN & VESELKA, L.L.P.
                                  Alex Wolf (MA State Bar # 685374)
                                  Shaun Clarke (admitted pro hac vice)
                                  Dane Ball (admitted pro hac vice)
                                  700 Louisiana, Suite 2300
                                  Houston, TX 77002
                                  (713) 221-2300 (phone)
                                  (713) 221-2320 (fax)

                                  BROOKS PIERCE MCLENDON HUMPHREY &
                                  LEONARD, L.L.P.
                                  Kearns Davis (admitted pro hac vice)
                                  230 North Elm Street
                                  2000 Renaissance Plaza
                                  Greensboro, NC 27401
                                  (336) 271-3174 (phone)




                              8
          Case 1:19-cr-10081-IT Document 153 Filed 04/16/19 Page 9 of 9



                                                    For Defendant #11,
                                                    JORGE SALCEDO


                                             By:       /s/ Susan G. Winkler _______
                                                    Thomas C. Frongillo
                                                    BBO #180690 |(617) 401-7289
                                                    Susan G. Winkler
                                                    BBO # 530682|(617) 902-0075
                                                    Pierce Bainbridge Beck Price & Hecht LLC
                                                    One Liberty Square, 13th Floor
                                                    Boston, MA 02109
                                                    tfrongillo@piercebainbridge.com
                                                    swinkler@piercebainbridge.com



                                      Certificate of Service

      I hereby certify that I this day provided the foregoing pleading to counsel of record by
ECF notice.

                                     __/s/ Susan G Winkler__________
Dated 04/16/2019                     Susan G. Winkler




                                                9
